Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 1 of 8




                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.: 1:21-cv-22827-MGC

     JOSE L. SANABRIA,

                Plaintiff,

     v.

     QAC, LLC d/b/a EAGLE BRANDS
     SALES,

           Defendant.
     __________________________________/


             DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

              COMES NOW Defendant, QAC, LLC, d/b/a EAGLE BRANDS SALES
   (“Defendant”), by and through its undersigned attorneys, pursuant to this Honorable Court’s
   Order in Actions Brought Under the Fair Labor Standards Act, as amended, 29 U.S.C. §201 et
   seq. (“FLSA”) [D.E. 5], hereby files this Response to Plaintiff, JOSE L. SANABRIA’s
   (“Plaintiff”) Statement of Claim [D.E. 12], and states as follows:

                                                   PLAINTIFF’S NON-COMPLIANCE
              1.          On August 15, 2021, this Court issued its Order of Referral for Settlement
   Conference and Order regarding Court Practice and Procedures [D.E. 5].
              2.          Pursuant to that Order, Plaintiff was required to file with the Court a
   “statement of claim setting forth the amount of the alleged unpaid wages, the calculation of
   such wages, and the nature of the wages (e.g. overtime or regular)” within twenty one (21)
   days from the date of the Order.
              3.          Further, pursuant to this Court’s Order [D.E. 5], Plaintiff was required, within
   the allotted time, to “serve a copy of th[e] Order, the statement of claim, and copies of all
   documents supporting the claim (e.g. time slips, pay stubs) on the Defendant’s counsel. Id.
   (emphasis original).



                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 2 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

              4.          The Court specifically cautioned: “Failure to comply with this Order may result
   in default, dismissal, and/or sanctions.” Id.
              5.          Plaintiff filed his Statement of Claim on September 3, 2021 [D.E 12].
   Plaintiff supplied a copy of the Order and the Statement of Claim to Defendant on
   September 3, 2021. However, Plaintiff has failed to serve Defendant’s counsel with copies of
   any documents to date. Therefore, no documents have been provided to support the
   unpaid/underpaid overtime wages alleged to be owed in Plaintiff’s Statement of Claim -
   which characterization is wholly disputed by Defendant.
              6.          District courts may... dismiss an action pursuant to Federal Rule of Civil
   Procedure 41(b) if the plaintiff fails to comply with court rules or a court order. Mocombe
   v. Russell Life Skills & Reading Found., Inc., 2014 U.S. Dist. LEXIS 187840, *36 citing Perry v.
   Zinn Petroleum Companies, LLC, 495 Fed. Appx. 981, 983 (11th Cir. Nov. 8, 2012) citing
   Fed. R. Civ. P. 41(b); Betty K Agencies, Ltd. V. M/V Monada, 432 F.3d 1333, 1337 (11th Cir.
   2005). The district court also has inherent authority to sanction parties for "violations of
   procedural rules or court orders," up to and including dismissals with prejudice. Id. citing
   Donaldson v. Clark, 819 F.2d 1551, 1557 n. 6 (11th Cir. 1987); Betty K Agencies, 432 F.3d at
   1337. " While dismissal is an extraordinary remedy, dismissal upon disregard of an order,
   especially where the litigant has been forewarned, generally is not an abuse of discretion."
   Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

                                                 DEFENDANT’S COMPLAINCE
              7.          Pursuant to this Court’s Order [D.E. 5], Defendant was required “within 14
   days of service of the Plaintiff’s statement of claim… to file with this Court a response to the
   Plaintiff’s statement and provide the Plaintiff with copies of all documents supporting its
   defenses.”
              8.          Notwithstanding, Plaintiff’s Statement of Claim [D.E. 12] is woefully
   insufficient, inaccurate, and unsupported, and, as such, Defendant responds as follows:

                           RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM
              9.          On September 3, 2021, Plaintiff filed his Statement of Claim [D.E. 12] setting
   forth his alleged damages in this matter based on purported overtime wage violations under


                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 3 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

   the FLSA. See generally [D.E. 12]. Defendant, however, denies it has committed any acts or
   omissions giving rise to the claims asserted by Plaintiff, that it violated any laws, and that
   Plaintiff is entitled to any relief in this matter whatsoever.
              10.         Defendant denies that Plaintiff is owed wages and denies the figures presented
   in Plaintiff’s Statement of Claim.
              11.         Plaintiff’s Statement of Claim indicates that Plaintiff must, in his own words,
   “estimate the hours that he worked, the pay that he received for those hours, and the
   corresponding wages due to him.” See [D.E. 12], ¶ 1.
              12.         Plaintiff has attempted to “estimate” his calculation of damages through sheer
   guesswork, broad averages, and by inappropriate or otherwise unsupported methods.
              13.         Plaintiff was hired by Defendant on June 30, 2017 and worked until on or about
   August 9, 2019. The hours worked by Plaintiff are demonstrated by the pay and time records
   produced herewith.
              14.         The estimated amounts set forth in the Statement of Claim [D.E. 12] are
   incorrect and strenuously denied. Plaintiff was fully compensated by Defendant pursuant to
   all applicable state and federal wage and hour laws.
              15.         At all times, Defendant acted in good faith and any acts or omissions of
   Defendant were not willful or intentional under the FLSA. Accordingly, Plaintiff’s claim for
   liquidated damages and entitlement to the application of a three - year statute of limitations
   is without merit.
              16.         Pursuant to this Court’s Order [D.E. 5], the following documents are being
   served upon Plaintiff’s counsel contemporaneously with this Response to Plaintiff’s Statement
   of Claim: a) Plaintiff’s timecard records from July 3, 2017 to September 29, 2018; b) Plaintiff’s
   timecard records from December 23, 2018 to August 17, 2019; c) Plaintiff’s pay records from
   July 3, 2017 to September 29, 2018; and d) Plaintiff’s pay records from June 23, 2019 to
   August 17, 2019.
              17.         Defendant is currently unable to provide records time or pay records for
   Plaintiff from September 29, 2018 to December 23, 2018 and is only able to provide Plaintiff’s
   time records for the time period from December 23, 2018 to June 23, 2019 because Defendant
   switched payroll companies twice between September 2018 and June 2019.


                                                                            3
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 4 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

              18.         Although Defendant is currently unable to provide records from September 29,
   2018 to December 23, 2018 and is only able to provide Plaintiff’s time and attendance records
   for the time period from December 23, 2018 to June 23, 2019, the records that have been
   produced by Defendant show that Defendant calculated and paid overtime wages to Plaintiff
   or made a good faith effort to calculate and pay overtime wages to Plaintiff.
              19.         Given the foregoing, it is clear that Plaintiff’s calculation of his purported
   damages cannot possibly be correct under any scenario. In particular, if Plaintiff proves that
   Defendant acted in violation of the FLSA, either by action or omission, which is denied, the
   records produced by Defendant clearly demonstrate that such action or omission was not
   willful or reckless, but rather was in good faith, and based on a reasonable belief that such
   action or omission was not in violation of the FLSA.
              20.         Thus, a three-year statute of limitations is not warranted, and Plaintiff cannot
   recover any damages alleged to have accrued prior to August 3, 2019.
              21.         Similarly, Plaintiff’s claim that he is entitled to unpaid/underpaid overtime
   wages for the time period from August 3, 2019, to August 10, 2019, is also inaccurate, which
   is demonstrated by the records produced herewith.
              22.         Lastly, Defendant further objects to Plaintiff’s request for liquidated or double
   damages and denies any claim for same. Defendant has, at all times, acted in good faith, and
   thus, no claim for liquidated damages or otherwise should be deemed meritorious.

                                   DEFENDANT’S ADDITIONAL DEFENSES TO
                                     PLAINTIFF’S STATEMENT OF CLAIM
              Without admitting or conceding any matter, Defendant alleges and asserts the
   following Additional Defenses to Plaintiff’s Statement of Claim, undertaking the burden of
   proof only as required by law and not assuming the burden of proof where substantive law
   provides otherwise, regardless of how such Defenses are denominated herein. Defendant
   hereby demands judgment in its favor based upon the following Defenses:
              1.          Plaintiff has failed to state a cause of action upon which relief can be granted,
   as Plaintiff has been properly paid all compensation to which he is entitled. Plaintiff’s claims
   for damages are barred because Plaintiff has been properly paid by Defendant for all wages
   earned and for all hours worked.


                                                                            4
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 5 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

              2.          Plaintiff was paid a flat sum, daily wage rate without regard to the number of
   hours worked in the day or at the job, and he received no other form of compensation for his
   services. Thus, Plaintiff’s regular wage rate was determined by totaling all the sums received
   at such day rates or job rates in the workweek and dividing by the total hours actually worked
   and Plaintiff was then entitled to extra half-time pay at this rate for all hours worked in excess
   of 40 in a given workweek in accordance with C.F.R. § 778.112.
              3.          Any insubstantial or insignificant periods of recorded working time beyond the
   scheduled working hours of Plaintiff, which as practical administrative matter cannot be
   recorded with complete precision for payroll purposes are de minimis and may be properly
   disregarded for payroll purposes, consistent with 29 C.F.R. 785.47.
              4.          If Plaintiff proves that Defendant acted in violation of the FLSA, either by
   action or omission, which is denied, such action or omission was not willful or reckless, but
   rather was in good faith, and based on a reasonable belief that such action or omission was
   not in violation of the FLSA. Thus, a three-year statute of limitations is not warranted.
              5.          Plaintiff’s claims are barred, in whole or in part, to the extent he seeks
   compensation in this action for anything other than compensable working time.
              6.          If Plaintiff is entitled to any additional wages, which Defendant expressly
   denies, Plaintiff is only entitled to receive half time pay for any wages due Plaintiff.
              7.          Plaintiff’s regular wage rate cannot be computed based upon, and overtime
   compensation cannot be recovered by Plaintiff for, periods of time during which Plaintiff did
   not perform work, including vacation, sick/medical leave, or for periods of time which
   Plaintiff was otherwise absent from the workplace, such as holidays and other functions.
              8.          If Plaintiff proves that Defendant acted in violation of the FLSA, either by
   action or omission, such action or omission was not willful or reckless, but rather was in good
   faith, and based on a reasonable belief that such action or omission was not in violation of
   the FLSA. Defendant accordingly requests this Court, in the exercise of its discretion, not to
   make an award of liquidated damages to Plaintiff should any omission have occurred.
              9.          If Plaintiff is able to show that Defendant acted in violation of the FLSA, which
   is denied, Defendant is entitled to seek a set-off for paid but unearned wages.



                                                                            5
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 6 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

              10.         Plaintiff’s claim is barred by the doctrine of estoppel in that Plaintiff failed to
   accurately report hours allegedly worked and/or Defendants was unaware that Plaintiff
   worked the hours claimed.
              11.         Plaintiff’s claim is barred by the applicable Statute of Limitations.
              12.         Defendant is not liable to Plaintiff for liquidated, punitive, or exemplary
   damages for reasons, including, but not limited to Defendant’s good faith efforts to comply
   with the law. Defendant is also not liable for such damages because Defendant did not act in
   bad faith and/or did not commit any willful, wanton, knowing, intentional or malicious act,
   or authorize or ratify such an act.
              13.         Plaintiff’s claims are barred by the provision of 29 U.S.C. § 259 because all
   actions taken as to Plaintiff’s compensation were done so in good faith reliance upon written
   administrative regulations, orders, rules, approvals, interpretations, and administrative
   practices and enforcement policies of the Administrator of the Wage and Hour Division of
   the U.S. Department of Labor.
              14.         Plaintiff’s claims for liquidated damages are barred or precluded pursuant to 29
   U.S.C. § 260 because the Defendant’s actions regarding overtime compensation for Plaintiff
   were taken in good faith and with reasonable grounds based on a belief that those actions
   were not in violation of 29 U.S.C, § 201, et seq.
              15.         Plaintiff's claims for unpaid overtime compensation are barred as the acts or
   omissions complained of were done in good faith and Defendant was acting in good faith
   reliance on, and conformity with, the Portal-to-Portal Act, 29 U.S.C. §255(8), (11).
              16.         Plaintiff's claims are barred, in whole or in part, by the provisions of Section 4
   of the Portal-to-Portal Act, 29 U.S.C. §254, as to all hours during which Plaintiff was engaged
   in activities which were preliminary or postliminary to his principal activities.
              17.         Plaintiff's claims are barred to the extent that Plaintiff cannot establish that any
   acts or omissions of Defendants were willful or intentional under the FLSA.
              18.         Any damages awarded to Plaintiff must be offset by all wage payments already
   made to Plaintiff for hours worked.
              19.         Defendant is entitled to a set-off as Plaintiff has no right to recovery in this
   action of any damages or collateral source benefits either paid or payable, including monies


                                                                            6
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 7 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

   he received for unemployment benefits, wages he has received through alternate employment,
   or monies Plaintiff could have received through the exercise of reasonable diligence.
              20.         Plaintiff’s claims are barred by the doctrines of waiver and/or ratification
   because if Defendant failed to pay Plaintiff overtime compensation, which Defendant
   expressly denies, any such alleged failure should have been discovered by Plaintiff through
   the exercise of ordinary diligence and Plaintiff expressly and/or impliedly ratified the actions
   of Defendant by, among other things, accepting payments made by Defendant.
              21.         Plaintiff's claim for damages is barred by the doctrine of laches in that Plaintiff
   continued to work without any extra compensation for the alleged overtime hours worked
   and continued to do so continuously until the conclusion of his employment without
   asserting, claiming, or otherwise bringing to the attention of Defendant his claimed
   entitlement to certain compensation. To the extent Plaintiff did assert, claim, or otherwise
   bring to the attention of Defendant that he was entitled to overtime compensation and that
   he had not been fully compensated for such overtime, and was provided such compensation,
   Plaintiff's acceptance of any such compensation and failure to assert, claim, or otherwise bring
   to the attention of Defendant that such compensation was incorrect or otherwise not the full
   and complete amount of compensation owed, if any, the doctrine of laches bars Plaintiff’s
   claim for damages, in whole or in part.
              22.         Defendant is entitled to recover its costs and attorney's fees for the defense of
   Plaintiff’s action because this action is frivolous and without foundation in law or in fact.
              23.         Plaintiff is seeking to recover damages that are completely speculative in
   nature.
              24.         Defendant incorporates all of its affirmative defenses as set forth in its Answer
   [D.E. 6]
              25.         Defendant reserves the right to supplement and amend its Response to assert
   additional defenses as may become available or appear during the litigation.
              WHEREFORE, Defendant, QAC, LLC d/b/a EAGLE BRANDS SALES requests
   all relief to which it is entitled, including but not limited to, attorneys' fees and costs, and
   requests this Honorable Court to dismiss Plaintiff’s Complaint with prejudice, and grant any
   such other legal and equitable relief which this Court deems just and reasonable.


                                                                            7
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22827-MGC Document 16 Entered on FLSD Docket 09/15/2021 Page 8 of 8


                                                                                                    CASE NO.: 1:21-cv-22827-MGC

                                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 15th day of September 2021, a true and correct
   copy of the foregoing has been furnished by electronic filing with the Clerk of the court via
   CM/ECF, which will send notice of electronic filing to all counsel of record.

                                                                    COLE, SCOTT & KISSANE, P.A.
                                                                    Counsel for Defendant QAC, LLC d/b/a EAGLE
                                                                    BRANDS SALES
                                                                    Cole, Scott & Kissane Building
                                                                    9150 South Dadeland Boulevard, Suite 1400
                                                                    P.O. Box 569015
                                                                    Miami, Florida 33256
                                                                    Telephone (786) 268-6747
                                                                    Facsimile (305) 373-2294
                                                                    Primary e-mail: steven.ehrlich@csklegal.com
                                                                    Secondary e-mail: nicholas.nashII@csklegal.com

                                                           By: s/ Nicholas M. Nash, II
                                                               STEVEN L. EHRLICH
                                                               Florida Bar No.: 91409
                                                               NICHOLAS M. NASH, II
                                                               Florida Bar No.: 1017063
   1917.1595-00/-1




                                                                            8
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
